Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1917 Page 1 of 15



  1   XAVIER BECERRA
      Attorney General of California
  2   TAMAR PACHTER
      Supervising Deputy Attorney General
  3   NOREEN P. SKELLY
      Deputy Attorney General
  4   NELSON R. RICHARDS
      Deputy Attorney General
  5   State Bar No. 246996
       1300 I Street, Suite 125
  6    P.O. Box 944255
       Sacramento, CA 94244-2550
  7    Telephone: (916) 210-7867
       Fax: (916) 324-8835
  8    E-mail: Nelson.Richards@doj.ca.gov
      Attorneys for Defendant Attorney General
  9   Xavier Becerra
 10                      IN THE UNITED STATES DISTRICT COURT
 11                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12
 13
 14
      Kim Rhode et al.,                               3:18-cv-00802-BEN-JLB
 15
                                        Plaintiffs,
 16
                    v.                         SUPPLEMENTAL
 17                                            DECLARATION OF MAYRA G.
                                               MORALES IN SUPPORT OF
 18   Xavier Becerra, in his official capacity DEFENDANT XAVIER
      as Attorney General of the State of      BECERRA’S OPPOSITION TO
 19   California, et al.,                      PLAINTIFFS’ MOTION FOR
                                               PRELIMINARY INJUNCTION
 20                               Defendants.
                                               Dept:       5A
 21                                            Judge:      Hon. Roger T. Benitez
                                               Action Filed:    4/27/2018
 22
 23
 24
 25
 26
 27
 28

       Morales Decl. in Supp. of Def.’s Opp’n to Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1918 Page 2 of 15



  1                      DECLARATION OF MAYRA G. MORALES
  2        I, MAYRA G. MORALES, declare:
  3        1.    I am a Staff Services Manager III for the California Department of
  4   Justice, Bureau of Firearms (hereafter generally referred to together as the
  5   “Department”). I make this declaration of my own personal knowledge and
  6   experience and, if called as a witness, I could and would testify competently to the
  7   truth of the matters set forth herein.
  8        2.    I understand that at the August 19, 2019 hearing on Plaintiffs’ motion for
  9   preliminary injunction, the Court requested additional information from the
 10   Attorney General. I have reviewed pages 132 through 135 of the transcript of the
 11   hearing. Based on that review, I see that the Court requested the following
 12   information:
 13                  a. The reasons for the 10,837 Standard Ammunition Eligibility
 14                      Check rejections in July 2019. (In this Declaration, I will
 15                      generally refer to these checks as “AFS Checks.”)
 16                  b. Whether those who were rejected have been able to acquire
 17                      ammunition.
 18                  c. Whether any of the prohibited persons prevented from purchasing
 19                      ammunition are, in fact, not prohibited persons.
 20                  d. The Court requested the same information for August 2019.
 21        3.    As part of my job duties, I can request data from the Department’s
 22   Application Development Bureau regarding ammunition eligibility transactions. I
 23   have obtained the data that the Court requested, with some additional data to
 24   provide context.
 25        4.    Across both July and August, the three most common reasons for AFS
 26   Check rejections were: (1) the address submitted by the vendor on the purchaser’s
 27   behalf did not match the address in the AFS system; (2) the purchaser likely did not
 28
                                                    1
                                                     Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                               Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1919 Page 3 of 15



  1   have an entry in the AFS system, meaning they elected the wrong eligibility check;
  2   and (3) the name submitted by the vendor on the purchaser’s behalf did not match
  3   the name in the AFS system. Together, these accounted for about 80% of the
  4   rejections.
  5        5.   The number of purchasers who appear to have incorrectly used an AFS
  6   Check alone was about 30% of the total rejections in both months.
  7        6.   The other 50% of people who received an AFS rejection due to an
  8   address or name mismatch could update or correct their AFS record via the
  9   Department’s website.
 10        7.   Of the individuals who had an AFS Check rejected in July or August,
 11   between 30% and 40% had successfully purchased ammunition by August 31,
 12   2019.
 13        8.   These numbers, and others, are set forth in more detail below.
 14        9.   Section I of this declaration provides additional information on Basic
 15   Ammunition Eligibility Check (which I will refer to as “Basic Checks”).
 16        10. Section II provides information on AFS Checks for July and August
 17   2019, including the total number of transactions, the number of approvals, denials,
 18   and rejections, the reasons for the rejections, and the number of people who were
 19   able to purchase ammunition after an AFS Check rejection.
 20        11. Section III discusses the 289 people who were prevented from purchasing
 21   ammunition in July and August because they were determined to be prohibited
 22   based on Department records, including information that responds to the Court’s
 23   question about whether any of those people were mistakenly denied.
 24   I.   BASIC AMMUNITION ELIGIBILITY CHECKS
 25        12. Although I understand that the Court was primarily concerned with the
 26   rejection rates for AFS Checks, it bears noting that the default ammunition
 27   eligibility check is the Basic Check described in California Code of Regulations,
 28   title 11, section 4303. This check can be used irrespective of whether a purchaser
                                                2
                                                 Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                           Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1920 Page 4 of 15



  1   or transferee (I will generally refer to these together as “purchaser”) can take
  2   advantage of one of the other eligibility checks.
  3        13. Under section 4303(B), a Basic Check costs $19 and entails submitting
  4   identifying information, including the purchaser’s name, date of birth, current
  5   address, and ID number, to the Department’s Dealer Record of Sale (DROS) Entry
  6   System (DES). The process proceeds in two steps. First, the Department
  7   automatically checks the person’s ID or driver license number (I will generally
  8   refer to IDs and driver licenses as “IDs”), name, and date of birth, against DMV
  9   records to confirm the information submitted matches a DMV record and that the
 10   ID is valid. If the information matches, then the submitted information is
 11   automatically run through four state databases: (1) Automated Criminal History
 12   Record System (ACHS); (2) Mental Health Firearms Prohibition System (MHFPS);
 13   (3) California Restraining and Protective Order System (CARPOS); and (4) Wanted
 14   Persons System (WPS).
 15        14. If a purchaser’s information results in no hits in the system, the Basic
 16   Check is processed automatically, meaning that Department employees are not
 17   directly involved in the process. If the purchaser’s information results in a hit in
 18   one of the four systems, the eligibility check will require manual review by a
 19   Department analyst. A manual review can take anywhere from a few minutes to
 20   days or weeks depending on the nature of the hit in the database. For instance, if
 21   the ACHS shows the purchaser was charged with a felony, but does not have a
 22   disposition of that felony, the manual check would entail tracking down the
 23   disposition, which can take at least several business days.
 24
 25
 26
 27
 28
                                                  3
                                                   Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                             Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1921 Page 5 of 15



  1        15. Table 1.1 lists the approvals, rejections, and denials for July and August.
  2
                 Table 1.1: Basic Checks — Approvals, Denials, & Rejections1
  3
                                                 July 2019                   August 2019
  4
        Basic Checks Processed                                  3,798                       5,0662
  5
            Approved                                 3,6073 (94.97%)             4,8274 (95.28%)
  6
            Denied (Prohibited Persons)                  119 (3.13%)                  125 (2.47%)
  7
            Rejected (no match with DMV                   22 (0.58%)                   17 (0.34%)
  8         records)
  9         Rejected (incomplete history)                 50 (1.32%)                   35 (0.69%)
 10
 11        16. Table 1.2 sets forth the average processing times for 3,709 Basic Checks
 12   that were submitted in July, and 4,542 Basic Checks that were submitted in August,
 13   that had eligibility determinations made on or before August 31, 2019.
 14
                            Table 1.2: Basic Checks — Processing Times
 15
                                                 July 2019                   August 2019
 16
                 Average Time                 1 day, 17 hrs., 31 mins.      1 day, 4 hrs., 50 mins.
 17
 18          1
               This information is as of September 24, 2019, for transactions submitted in
 19   July and August 2019. The July numbers are different from what was provided in
      my August 2, 2019 Declaration in Support of Defendant Xavier Becerra’s
 20   Opposition to Plaintiffs’ Motion for Preliminary Injunction, ECF No. 34-1 (August
      2 Declaration), because subsequent action has been taken on the transactions since
 21   August 2.
             2
               In August, 62 Basic Checks that were submitted were delayed. A Basic
 22   Check can be delayed for many reasons. Most often it is because a Department
      analyst must conduct additional research on an arrest cycle for a prohibiting event
 23   with a missing disposition. The Department will do its due diligence to obtain the
      necessary information. However, if the Department is unable to obtain the
 24   information it will ultimately deny the transaction because an eligibility
      determination could not be made.
 25          3
               One approved transaction was originally denied and subsequently approved.
 26   The statistic is counted only in the Approved status as to not double count.
             4
               Two approved transactions were originally denied and subsequently
 27   approved. The statistic is counted only in the Approved status as to not double
      count.
 28
                                                 4
                                                  Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                            Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1922 Page 6 of 15



  1         17. Table 1.3 lists the average processing times for Basic Checks that were
  2   manually and automatically approved in July and August. These numbers are a
  3   subset of the 3,709 Basic Checks that were submitted in July, and 4,542 Basic
  4   Checks that were submitted in August, that had eligibility determinations made on
  5   or before August 31, 2019.
  6
                    Table 1.3: Approved Basic Checks — Processing Times
  7
                                                 July 2019                   August 2019
  8
            Automatically Processed                    811 (22.63%)               1,041 (23.79%)
  9
                 Average Time                          2 hrs., 5 mins.              1 hr., 36 mins.
 10
            Manually Processed                        2,773 (77.37%)              3,334 (76.21%)
 11
 12              Average Time                  2 days, 2 hrs. 29 mins.      1 day, 12 hrs., 5 mins.

 13
      II.   AFS CHECK (STANDARD AMMUNITION ELIGIBILITY CHECKS)
 14         INFORMATION FOR JULY AND AUGUST 2019
 15         18. This section of my declaration provides the information that the
 16   Department has collected since the hearing regarding AFS Check rejections.
 17   Section II.A briefly recounts how the AFS Check works and provides the topline
 18   data for July and August 2019. Section II.B sets forth the reasons for the rejections.
 19   Section II.C provides information on purchasers who were rejected in an AFS
 20   Check in July or August who purchased ammunition on or before August 31, 2019.
 21
            A.   AFS Check Approvals, Denials, and Rejections for July and
 22              August 2019
 23         19. As set forth in more detail in paragraphs 13-24 of my August 2
 24   Declaration, an AFS Check allows a person who owns a firearm and who has an
 25   entry in the State’s Automated Firearms System to use that entry to establish their
 26   eligibility to purchase ammunition, rather than relying on the databases used in a
 27   Basic Check (described in paragraph 13, above).
 28
                                                 5
                                                  Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                            Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1923 Page 7 of 15



  1        20. If all the information matches an AFS entry and the purchaser is not in
  2   the Armed Prohibited Persons System, then the transaction will be approved. If the
  3   person is in the armed Prohibited Persons System, the transaction will be denied.
  4        21. A purchaser who has an AFS Check rejected and is otherwise eligible to
  5   purchase ammunition may do one of four things.
  6        22. First, in many scenarios the purchaser may use the California Firearms
  7   Application Reporting System (CFARS) to update their AFS personal information
  8   to correct the cause of the mismatch. This process is set forth in paragraphs 20-24
  9   of my August 2 Declaration and is also described on the Department’s website at:
 10   https://oag.ca.gov/firearms/afspi.
 11        23.    Second, if the purchaser owns a firearm that is not in AFS, the
 12   purchaser may submit a Firearms Ownership Report using the form available on the
 13   Department’s website at https://oag.ca.gov/firearms/forms or by submitting the
 14   form electronically through CFARS at https://cfars.doj.ca.gov/login.do. Once the
 15   report is processed and approved, this will result in an AFS entry for the purchaser
 16   that can be used to purchase ammunition.
 17        24. Third, the purchaser can purchase a new firearm, which will allow them
 18   to purchase ammunition at the same time, and also create an AFS entry that can be
 19   used for future ammunition purchases.
 20        25. Alternatively, these purchasers may elect to rely on a Basic Check, or, if
 21   they have a COE, they may rely on a COE Check.
 22
 23
 24
 25
 26
 27
 28
                                                 6
                                                  Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                            Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1924 Page 8 of 15



  1        26. Table 2.1 sets forth the July and August 2019 approvals, denials and
  2   rejections for AFS Checks.
  3
                  Table 2.1: AFS Checks — Approvals, Denials, & Rejections
  4
                                                 July 2019                   August 2019
  5
        AFS Checks Processed                                 57,553                     101,058
  6
            Approved                                         46,702                        80,811
  7
            Denied (Prohibited Persons)                          14                           28
  8
            Rejected (no match with AFS                      10,837                        20,219
  9         records)
 10
 11        27. As noted in the tables, denials occur when official records identify the
 12   purchaser as a prohibited person who cannot lawfully possess a firearm or
 13   ammunition. A rejection occurs when the purchaser does not match an entry in
 14   AFS. The reasons for the rejections in July and August 2019 are set forth in more
 15   detail in the following section.
 16        B.    Information on AFS Check Rejections for July and August 2019
 17        28. AFS Checks are a streamlined eligibility check that rely on the purchaser
 18   already having undergone a firearms background check and being subject to
 19   inclusion in the APPS system, in the event they later become prohibited.
 20   Determining whether a potential ammunition purchaser has an up-to-date AFS
 21   entry is therefore integral to how the AFS Checks work.
 22        29. Under California Code of Regulations, title 11, section 4302, an AFS
 23   Check involves checking whether a purchaser has a valid entry in the State’s
 24   Automated Firearms System. Under subdivision (c) of that regulation, to run an
 25   AFS Check, a licensed ammunition vendor collects the purchaser’s name, date of
 26   birth, current address, and ID number, and submits that information to DES. The
 27   system then automatically checks whether the submitted information matches an
 28   AFS record, and, if it does, runs the purchaser’s information against the Armed
                                                 7
                                                  Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                            Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1925 Page 9 of 15



  1   Prohibited Persons System (APPS) database to determine whether the purchaser is
  2   a prohibited person.
  3        30. If the purchaser’s name, address, date of birth, or ID number, or some
  4   combination of that information, do not match an AFS record, the transaction is
  5   rejected. For example, a purchaser may submit an AFS Check in which their name,
  6   address, and date of birth match an AFS entry, but their ID number does not. Or, a
  7   purchaser might submit a check in which their date of birth and ID number
  8   matches, but their name and address do not. It is also possible that none, or only
  9   one piece of information matches an AFS entry.
 10        31. A small number of purchasers had AFS entries, but those entries were no
 11   longer valid because the purchaser had transferred the firearm associated with the
 12   entry to someone else.
 13        32. In both July and August, about one in three of the AFS Check rejections
 14   were for purchasers who it can reasonably be concluded do not have an AFS entry.
 15        33. A large number of the rejections—over 50% of the total in both
 16   months—fell into one of two categories: (1) their address did not match an AFS
 17   entry but their name, date of birth, and ID number did; or (2) their name did not
 18   match an AFS entry but their address, date of birth, and ID number did. Both
 19   categories of people may use CFARS to correct their AFS information in a
 20   relatively short amount of time.
 21
 22
 23
 24
 25
 26
 27
 28
                                                 8
                                                  Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                            Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1926 Page 10 of 15



   1       34. Table 2.2 summarizes the reasons for the AFS Check rejections for July
   2   and August, listing the reasons from most common to least common based on July
   3   and August data:
   4
                         Table 2.2: AFS Checks — Reasons for Rejections
   5
                                                                          July 2019      August 2019
   6
        Total Rejected                                                        10,837          20,219
   7
            Address Mismatch (name, date of birth, and ID number        4,077 37.62% 7,160 35.41%
   8        match)
   9
            No Identifiable AFS Entry (purchaser not eligible for AFS   3,303 30.48% 6,563 32.46%
  10        Check)

  11        Name Mismatch (date of birth, address, and ID number        1,452 13.40% 2,563 12.68%
            match)
  12
            Name and ID Number Mismatch (date of birth and              423      3.90%   774     3.83%
  13        address match)

  14        AFS Entry No Longer Valid (Name, Date of Birth, ID          322        3%    576     2.85%
            Number, and Address Match)
  15
            Name and Address Mismatch (date of birth and ID             301      2.78%   671     3.32%
  16        number match)
  17
            AFS Entry No Longer Valid (Partially Matched on a           258      2.38%   522     2.58%
  18        combination of Name, Date of Birth, ID, Address)

  19        ID Number and Address Mismatch (name and date of            248      2.29%   497     2.46%
            birth match)
  20
            ID Number Mismatch (name, date of birth, and address        209      1.93%   383     1.89%
  21        match)
  22
            Date of Birth Mismatch (name, address, and ID number        148      1.37%   259     1.28%
  23        match)

  24        Date of Birth and ID Number Mismatch (name and               41      0.38%   124     0.61%
            address match)
  25
            Date of Birth and Address Mismatch (name and ID              34      0.31%   72      0.36%
  26        number match)
  27
  28
                                                      9
                                                       Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                 Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1927 Page 11 of 15



   1
            Name and Date of Birth Mismatch (address and ID          16     0.15%     28    0.14%
   2        number match)

   3        Name, Date of Birth, and Address Mismatch (ID number      5     0.05%     27    0.13%
            match)
   4
   5        35. The information in Table 2.2 is derived from Microsoft Excel
   6   spreadsheets that list the transaction number, date, time, place, ID type, and reason
   7   for each rejection. I understand that those spreadsheets, with individual identifying
   8   information omitted, are being produced to counsel for Plaintiffs.
   9        C.   Information on Purchasers Rejected in an AFS Check Who
                 Later Purchased Ammunition on or before August 31, 2019
  10
  11       36. The Court also asked the Attorney General whether purchasers who were
  12   rejected were able to purchase ammunition later.
  13       37. Answering that question requires determining how many unique people
  14   attempted to purchase ammunition using AFS Checks who were subsequently
  15   rejected. Given the volume of data, the best way to answer this question is to use
  16   unique ID numbers as proxies for individual people. While potentially imperfect at
  17   the margins, I believe this approach provides a reasonably accurate method for
  18   identifying individual purchasers.
  19       38. The 10,851 rejections and denials in July correspond to 9,027 unique ID
  20   numbers. I understand that the primary difference between rejections and denials
  21   and unique ID numbers is largely because 1,824 individuals tried to use the AFS
  22   Check procedure more than once and were rejected or denied on more than one
  23   occasion. The 20,247 rejections and denials in August correspond to 16,037 unique
  24   ID numbers. As with the July numbers, I understand that the primary difference
  25   between rejections and denials and unique ID numbers is largely because 4,182
  26   individuals tried to use the AFS Check procedure more than once and were rejected
  27   or denied on more than one occasion.
  28
                                                   10
                                                     Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                               Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1928 Page 12 of 15



   1        39. Table 2.3 provides the number of individuals who were rejected from an
   2   AFS Check but who were able to purchase ammunition by August 31, 2019.
   3
               Table 2.3: Purchasers Who were Rejected on an AFS Check and
   4          Subsequently Purchased Ammunition on or before August 31, 2019
   5
                                                      July 2019                   August 2019
   6    Individuals Rejected in AFS Checks                         9,027                        16,037
   7
        Number Who Purchased Ammunition                            3,468                         4,923
   8    on or before August 31, 2019, after an
        AFS Check Rejection
   9
       III. PROHIBITED PERSONS PREVENTED FROM PURCHASING AMMUNITION IN
  10        JULY AND AUGUST 2019
  11        40. The Court also asked the Attorney General to provide additional
  12   information about the purchasers who had been denied approval to purchase
  13   ammunition because they are prohibited. In particular, the Court expressed concern
  14   that people may have been considered prohibited who actually are not prohibited
  15   persons.
  16        41. As reported in paragraphs 50 and 52 of my August 2 Declaration, 106
  17   people in July were prevented from purchasing ammunition because Department
  18   records showed them to be prohibited. Since then, additional people who submitted
  19   eligibility checks in July have been prevented from purchasing ammunition
  20   bringing the total for July transactions to 134.
  21        42. In August, the number thus far is 155, for a total of 289 persons denied
  22   from purchasing ammunition in July and August because they were prohibited.
  23        43. The Department investigates attempts to purchase ammunition by
  24   prohibited persons. Data on specific denials is highly sensitive, and disclosing it
  25   outside the Department could impede or undermine ongoing criminal
  26   investigations.
  27
  28
                                                     11
                                                       Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                                 Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1929 Page 13 of 15



   1        44. With that concern noted, I have asked our law enforcement staff to
   2   provide me with general information on the denials. To give a sense of the reasons
   3   for some of the denials, I will provide a few examples. One person in the Central
   4   Valley who was denied had been committed under California Welfare and
   5   Institutions Code section 5150 in 2018. Another in the Central Valley had a 2016
   6   misdemeanor conviction for battery on a spouse. One in southern California had a
   7   felony 2008 conviction for robbery. Some of the purchasers had older convictions:
   8   an attempted purchaser in the Los Angeles region with a 1984 burglary conviction,
   9   another in the northern California East Bay region with 1989 assault and battery
  10   conviction, and another in Orange County with 1980 conviction for assault with a
  11   deadly weapon.
  12        45. I have also inquired whether, to the Department’s knowledge, any of the
  13   people denied from purchasing ammunition because they were prohibited were, on
  14   a subsequent review, determined to not be prohibited. Determining whether this is
  15   the case is a labor intensive process. The Department has reviewed approximately
  16   45 of the 289 purchasers that were denied in July and August on the grounds of
  17   prohibiting offenses, mental health commitments, or restraining orders. Four
  18   purchasers were subsequently determined to have been eligible to purchase
  19   ammunition at the time of purchase. In addition, five additional purchasers were
  20   ineligible on the face of their official records, but were later determined to be
  21   eligible after Department staff investigated the matter, contacted the appropriate
  22   courts, and requested that they update the official status of the individuals. As a
  23   result of these investigations—which are unrelated to this lawsuit or the Court’s
  24   request for information at the August 2 hearing—those individuals are now eligible
  25   to purchase ammunition.
  26
  27
  28
                                                  12
                                                    Supp. Morales Decl. in Supp. of Def.’s Opp’n to
                                              Pls.’ Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1930 Page 14 of 15


   1   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
   2   is true and correct.
   3
   4    Executed on: September 27, 2019


                                                      ~
   5
   6
                                                           ~
                                                                      C-7:7?~
                                                                      ORALES
   7
   8
   9
  10
  11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                13
                                                  Supp. Morales Deel. in Supp. ofDef.'s Opp'n to
                                            Pis.' Mot. for Prelim. Inj. (3:18-cv-00802-BEN-JLB)
Case 3:18-cv-00802-BEN-JLB Document 42 Filed 09/27/19 PageID.1931 Page 15 of 15




                                CERTIFICATE OF SERVICE
  Case Name:      Rhode v. Becerra                          No.

  I hereby certify that on September 27, 2019, I electronically filed the following documents with
  the Clerk of the Court by using the CM/ECF system:
  SUPPLEMENTAL DECLARATION OF MAYRA G. MORALES IN SUPPORT OF
  DEFENDANT XAVIER BECERRA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR
  PRELIMINARY INJUNCTION
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on September 27, 2019, at Sacramento,
  California.


              Tracie L. Campbell                                  /s/ Tracie Campbell
                   Declarant                                            Signature

  SA2018101286
  14150450.docx
